Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I and Species c in the reply filed on 08/22/2022 is acknowledged.
Applicant's election with traverse of Species 2 in the reply filed on 08/22/2022 is acknowledged.  The traversal is on the ground(s) that “no search burden exists, as required to maintain an election of species requirement. … Moreover, Applicant submits that bus bars having fingers is a narrow field comprising a single classification, and as such there is no burden to search Species 1-5 regardless of whether the fingers interleave (Species 1, 2, and 5), occupy different vertical levels (Species 3 & 4), can be modular (Species 1-5) or taper from base to end (Species 2 & 4). Thus, there are overlapping features between these Species such that election of one species would necessarily require the search of other identified Species. At minimum, Species 1 and 2 should be mutually examined because Species 2 is a subspecies of Species 1, which discloses essentially the same features except Species 2 more narrowly shows fingers with a tapering effect.  This is not found persuasive because regardless of search method, invention of different limitations (as described by the multiplicity of species presented in the restriction/election requirement; Species 1-5 vary in the type of bus bars) will require different search strategies, and the times to consider the relevancy of collective references would increase proportionally as well.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-6 and 10-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim.

Drawings
The drawings are objected to because reference character “764” has been used to designate both battery cell group in Fig. 7D and bus bar in Fig. 7E of the Drawings field on in 04/27/2020.  reference character “764” is denoted as bus bar in the Specification filed on 04/27/2020.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itoi et al. (“Itoi”, US 20120164490 A1, disclosed in IDS).
Regarding claim 1, Itoi teaches a battery pack (Itoi, Title, Fig. 15, e.g., battery module) comprising: 
a cell holder (Itoi, Fig. 15, [0104], e.g., as illustrated in FIG. 15, the temperature adjustment unit 90 (which is being interpreted as cell holder) has holding portions 90a in which the cells 100 constituting the battery assembly group 400 are inserted to be held); 
a plurality of bus bars positioned at a first end of the cell holder (Itoi, Figs. 9, 13 and 15, [0088], e.g., as illustrated in FIG. 9, the positive electrode bus bar 83 and the negative electrode bus bar 81 connecting the positive electrodes and the negative electrodes of the cells 100 in parallel are in contact with the battery cases with the insulating plate 82 interposed between of the battery case and the bus bars 83 and 81 at the side of the positive electrode terminals of the cells 100); and 
a plurality of battery cells in a same orientation and arranged in the cell holder with each battery cell of the plurality of battery cells having a first terminal proximate to the plurality of bus bars and a portion of a second terminal proximate to the plurality of bus bars, the first terminal and the portion of the second terminal electrically coupled to the plurality of bus bars at a first end of the battery cell such that the plurality of battery cells is in a parallel and series connection (Itoi, Figs. 9 and 12-15, [0087]-[0089], e.g., in the cells 100, not only the bottom surfaces of the battery cases but also side surfaces and top surfaces thereof can serve as negative electrode terminals; as illustrated in FIG. 9, the positive electrode bus bar 83 and the negative electrode bus bar 81 connecting the positive electrodes and the negative electrodes of the cells 100 in parallel are in contact with the battery cases with the insulating plate 82 interposed between of the battery case and the bus bars 83 and 81 at the side of the positive electrode terminals of the cells 100; the positive electrode terminals 8 of the cells 100 are connected to the positive electrode bus bar 83 through positive electrode connection strips 84; when battery assemblies 300 in each of which cells 100 are connected in parallel are arranged to form a group of battery assemblies (see FIG. 13), these battery assemblies 300 can be easily connected in series using the connection groups 85).
Regarding claim 3, Itoi teaches wherein the plurality of bus bars is modular and extensible in increments of one series-connected group of battery cells, with the group of battery cells parallel connected within the group by the plurality of bus bars so extended (Itoi, Figs. 9 and 12-15, [0002], [0089], e.g., connecting general-purpose batteries in parallel or in series to form modules of battery assemblies each outputting a predetermined voltage and having a predetermined capacity and of variously combining such battery modules to cope with various applications; a connection group 85 including the negative electrode bus bar 81, the insulating plate 82, the positive electrode bus bar 83, and the connection strips 84 is locally placed at the side of the positive electrode terminals 8 of the cells 100, thereby further reducing the size of the battery assembly 300; the negative electrode bus bar 81 and the positive electrode bus bar 83 have specific shapes; when battery assemblies 300 in each of which cells 100 are connected in parallel are arranged to form a group of battery assemblies (see FIG. 13), these battery assemblies 300 can be easily connected in series using the connection groups 85).
Regarding claim 9, Itoi teaches wherein fingers of opposing bus bars of the plurality of bus bars are spaced apart in a vertical direction or a lateral direction, the vertical direction perpendicular to the lateral direction and defined by a longitudinal axis of each of the plurality of battery cells (Itoi, Figs. 9-10 and 13-14, [0091], e.g., negative electrode bus bar 81 has negative electrode connection strips 81c (which is being interpreted as fingers); as shown in Figs. 9-10 and 13-14, fingers (negative electrode connection strips 81c) of opposing bus bars (negative electrode bus bar 81) of the plurality of bus bars are spaced apart in a vertical direction or a lateral direction, the vertical direction perpendicular to the lateral direction and defined by a longitudinal axis of each of the plurality of battery cells).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al. (“Itoi”, US 20120164490 A1, disclosed in IDS) as applied to claim 1 above, and further in view of Haruhiko et al. (“Haruhiko”, JP 2011049014 A).
Regarding claim 2, Itoi teaches the battery pack of claim 1 as disclosed above.  Itoi does not teach wherein the plurality of bus bars includes a first bus bar having first fingers and a second bus bar having second fingers, the first fingers interleaved with the second fingers.
However, in the same field of endeavor, Haruhiko a battery pack comprising a plurality of bus bars includes a first bus bar having first fingers and a second bus bar having second fingers, the first fingers interleaved with the second fingers (Haruhiko, Figs. 11 and 13-14, Pages 2-3, e.g., The plurality of batteries 1 are connected to each other in series and in parallel by welding a lead plate 4 (which is being interpreted as bus bar) to the end face. The lead plate 4 connects the batteries 1 in the same stage in series, and connects the batteries 1 in the same row arranged in a zigzag shape in parallel. The lead plate 4 is a metal plate and is welded to the end electrode of the battery 1 to connect the batteries 1 in the same row in parallel. In the battery block 10 of FIGS. 11 to 14, the batteries 1 in the same row are arranged in a zigzag shape, so that the lead plate 4 is also zigzag shaped. The lead plate 4 that connects the batteries 1 in the adjacent rows in series is zigzag-shaped, and the lateral width is set to be a width that is connected to the batteries 1 in the two rows. The battery block 10 of FIG. 13 has ten lead batteries 4 connected in series and six batteries 1 connected in parallel with the lead plate 4. In other words, the 60 batteries 1 are connected in a 10-by-6 manner with the lead plate 4. The battery pack can adjust the output voltage by the number of batteries 1 connected in series, and can adjust the output current by the number of batteries 1 connected in parallel. Since the battery block 10 shown in the figure connects ten batteries 1 in series, the output voltage is 10 times the battery voltage. Therefore, the output voltage of the battery block 10 using the lithium ion battery having a rated voltage of 3.7V is 37V; (as shown in Figs. 11 and 13-14, a plurality of bus bars (lead plate 4) includes a first bus bar having first fingers (lateral protrusions) and a second bus bar having second fingers (lateral protrusions), the first fingers interleaved with the second fingers)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have wherein the plurality of bus bars includes a first bus bar having first fingers and a second bus bar having second fingers, the first fingers interleaved with the second fingers, for the purpose of providing thermal runaway.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al. (“Itoi”, US 20120164490 A1, disclosed in IDS) as applied to claim 1 above, and further in view of Eberhard et al. (“Eberhard”, US 20120141852 A1, disclosed in IDS).
Regarding claim 7, Itoi teaches the battery pack of claim 1 as disclosed above.  Itoi does not teach wherein the plurality of bus bars includes: a first bus bar having a first set of fingers coupled to the first terminals of a first subset of the plurality of battery cells and a second set of fingers coupled to the portions of the second terminals of a second subset of the plurality of battery cells, which couples the second subset of the plurality of battery cells in series with the first subset of the plurality of battery cells.
However, in the same field of endeavor, Eberhard teaches a battery module comprising a bus bar having a first set of fingers coupled to the first terminals of a first subset of the plurality of battery cells and a second set of fingers coupled to the portions of the second terminals of a second subset of the plurality of battery cells, which couples the second subset of the plurality of battery cells in series with the first subset of the plurality of battery cells (Eberhard, Figs. 1-2 and 8-9, [0036], e.g., at the upper side of the battery frame 2 a conductor plate 4 (which is being interpreted as bus bar) is arranged; the conductor plate 4 includes a base part 5, eight longitudinal members 6 (which is being interpreted as fingers); the base part 5 and the longitudinal members 6 are arranged in a common plane along the upper surface of the battery frame 2; the tabs 8 may be integrally formed with the longitudinal members 6; each battery cell 3 is assigned one tab 8 and each battery cell 3 is electrically connected to the assigned tab 8 via a wire bond 9; (as shown in Figs. 1-2 and 8-9, a bus bar having a first set of fingers (long/short longitudinal members 6 are being interpreted as a first set of fingers) coupled to the first terminals of a first subset of the plurality of battery cells and a second set of fingers (short/long longitudinal members 6 are being interpreted as a second set of fingers) coupled to the portions of the second terminals of a second subset of the plurality of battery cells, which couples the second subset of the plurality of battery cells in series with the first subset of the plurality of battery cells)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have wherein the plurality of bus bars includes: a first bus bar having a first set of fingers coupled to the first terminals of a first subset of the plurality of battery cells and a second set of fingers coupled to the portions of the second terminals of a second subset of the plurality of battery cells, which couples the second subset of the plurality of battery cells in series with the first subset of the plurality of battery cells, for the purpose of surviving a thermal runaway of a single cell and/or preventing cell propagation (Eberhard, [0020], [0043]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al. (“Itoi”, US 20120164490 A1, disclosed in IDS) as applied to claim 1 above, and further in view of Bitsche et al. (“Bitsche”, US 20090220850 A1, disclosed in IDS).
Regarding claim 8, Itoi teaches the battery pack of claim 1 as disclosed above.  Itoi does not teach the battery pack further comprising a liquid cooled heat sink attached to an opposed second end of the cell holder, at least a portion of the liquid cooled heat sink occupying a crumple zone relative to the battery pack.
However, in the same field of endeavor, Bitsche teaches a battery pack comprising a liquid cooled heat sink attached to an opposed second end of the cell holder, at least a portion of the liquid cooled heat sink occupying a crumple zone relative to the battery pack (Bitsche, Title, Abstract, Figs. 1-6, [0023]- [0025], e.g., liquid-cooled battery; battery has a plurality of storage cells 2 and at least one volume 4 which makes thermally conductive contact with the storage cells 2 and through which a cooling medium can flow; battery is also cooled via a cooler 3 which has a volume 4 (which is being interpreted as liquid cooled heat sink occupying a crumple zone relative to the battery pack, also see Figs. 1-6) through which the cooling medium can flow).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the battery pack further comprising a liquid cooled heat sink attached to an opposed second end of the cell holder, at least a portion of the liquid cooled heat sink occupying a crumple zone relative to the battery pack, for the purpose of ensuring high safety (Bitsche, [0010], [0012]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11289772. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11289772 claims a battery pack comprising: a cell holder; a plurality of bus bars positioned at a first end of the cell holder; and a plurality of battery cells arranged in the cell holder with each of the plurality of battery cells having a first terminal proximate to the plurality of bus bars and a portion of a second terminal proximate to the plurality of bus bars (which is being interpreted as the plurality of battery cells in a same orientation), the first terminal and the portion of the second terminal electrically coupled to the plurality of bus bars at a first end of the battery cell such that the plurality of battery cells is in one of a parallel connection, a series connection or a parallel and series connection.  The mere rearrangement of parts, e.g., having the plurality of battery cells be rearranged in a same orientation, having without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. (See MPEP § 2144.04).

Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9966584 in view of Itoi et al. (“Itoi”, US 20120164490 A1, disclosed in IDS).  Claim 1 of U.S. Patent No. 9966584 teaches the limitations of claims 1 and 4 except a cell holder; a plurality of bus bars positioned at a first end of the cell holder; and a plurality of battery cells in a same orientation and arranged in the cell holder.  
However, Itoi teaches a battery pack (Itoi, Title, Fig. 15, e.g., battery module) comprising: a cell holder (Itoi, Fig. 15, [0104], e.g., as illustrated in FIG. 15, the temperature adjustment unit 90 (which is being interpreted as cell holder) has holding portions 90a in which the cells 100 constituting the battery assembly group 400 are inserted to be held); a plurality of bus bars positioned at a first end of the cell holder (Itoi, Figs. 9, 13 and 15, [0088], e.g., as illustrated in FIG. 9, the positive electrode bus bar 83 and the negative electrode bus bar 81 connecting the positive electrodes and the negative electrodes of the cells 100 in parallel are in contact with the battery cases with the insulating plate 82 interposed between of the battery case and the bus bars 83 and 81 at the side of the positive electrode terminals of the cells 100); and a plurality of battery cells in a same orientation and arranged in the cell holder (Itoi, Figs. 9 and 12-15, [0087]-[0089], e.g., in the cells 100, not only the bottom surfaces of the battery cases but also side surfaces and top surfaces thereof can serve as negative electrode terminals; as illustrated in FIG. 9, the positive electrode bus bar 83 and the negative electrode bus bar 81 connecting the positive electrodes and the negative electrodes of the cells 100 in parallel are in contact with the battery cases with the insulating plate 82 interposed between of the battery case and the bus bars 83 and 81 at the side of the positive electrode terminals of the cells 100; the positive electrode terminals 8 of the cells 100 are connected to the positive electrode bus bar 83 through positive electrode connection strips 84; when battery assemblies 300 in each of which cells 100 are connected in parallel are arranged to form a group of battery assemblies (see FIG. 13), these battery assemblies 300 can be easily connected in series using the connection groups 85).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a cell holder; a plurality of bus bars positioned at a first end of the cell holder; and a plurality of battery cells in a same orientation and arranged in the cell holder, for the purpose of providing a safe battery module (Itoi, [0008]).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9490465 in view of Itoi et al. (“Itoi”, US 20120164490 A1, disclosed in IDS).  Claim 1 of U.S. Patent No. 9490465 teaches the limitations of claim 1 except a cell holder; a plurality of bus bars positioned at a first end of the cell holder; and a plurality of battery cells in a same orientation and arranged in the cell holder with each battery cell of the plurality of battery cells having a first terminal proximate to the plurality of bus bars and a portion of a second terminal proximate to the plurality of bus bars.  
However, Itoi teaches a battery pack (Itoi, Title, Fig. 15, e.g., battery module) comprising: a cell holder (Itoi, Fig. 15, [0104], e.g., as illustrated in FIG. 15, the temperature adjustment unit 90 (which is being interpreted as cell holder) has holding portions 90a in which the cells 100 constituting the battery assembly group 400 are inserted to be held); a plurality of bus bars positioned at a first end of the cell holder (Itoi, Figs. 9, 13 and 15, [0088], e.g., as illustrated in FIG. 9, the positive electrode bus bar 83 and the negative electrode bus bar 81 connecting the positive electrodes and the negative electrodes of the cells 100 in parallel are in contact with the battery cases with the insulating plate 82 interposed between of the battery case and the bus bars 83 and 81 at the side of the positive electrode terminals of the cells 100); and a plurality of battery cells in a same orientation and arranged in the cell holder with each battery cell of the plurality of battery cells having a first terminal proximate to the plurality of bus bars and a portion of a second terminal proximate to the plurality of bus bars (Itoi, Figs. 9 and 12-15, [0087]-[0089], e.g., in the cells 100, not only the bottom surfaces of the battery cases but also side surfaces and top surfaces thereof can serve as negative electrode terminals; as illustrated in FIG. 9, the positive electrode bus bar 83 and the negative electrode bus bar 81 connecting the positive electrodes and the negative electrodes of the cells 100 in parallel are in contact with the battery cases with the insulating plate 82 interposed between of the battery case and the bus bars 83 and 81 at the side of the positive electrode terminals of the cells 100; the positive electrode terminals 8 of the cells 100 are connected to the positive electrode bus bar 83 through positive electrode connection strips 84; when battery assemblies 300 in each of which cells 100 are connected in parallel are arranged to form a group of battery assemblies (see FIG. 13), these battery assemblies 300 can be easily connected in series using the connection groups 85).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a cell holder; a plurality of bus bars positioned at a first end of the cell holder; and a plurality of battery cells in a same orientation and arranged in the cell holder with each battery cell of the plurality of battery cells having a first terminal proximate to the plurality of bus bars and a portion of a second terminal proximate to the plurality of bus bars, for the purpose of providing a safe battery module (Itoi, [0008]).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9397375 in view of Itoi et al. (“Itoi”, US 20120164490 A1, disclosed in IDS).  Claim 1 of U.S. Patent No. 9397375 teaches the limitations of claim 1 except a cell holder; a plurality of bus bars positioned at a first end of the cell holder; and a plurality of battery cells in a same orientation and arranged in the cell holder.  
However, Itoi teaches a battery pack (Itoi, Title, Fig. 15, e.g., battery module) comprising: a cell holder (Itoi, Fig. 15, [0104], e.g., as illustrated in FIG. 15, the temperature adjustment unit 90 (which is being interpreted as cell holder) has holding portions 90a in which the cells 100 constituting the battery assembly group 400 are inserted to be held); a plurality of bus bars positioned at a first end of the cell holder (Itoi, Figs. 9, 13 and 15, [0088], e.g., as illustrated in FIG. 9, the positive electrode bus bar 83 and the negative electrode bus bar 81 connecting the positive electrodes and the negative electrodes of the cells 100 in parallel are in contact with the battery cases with the insulating plate 82 interposed between of the battery case and the bus bars 83 and 81 at the side of the positive electrode terminals of the cells 100); and a plurality of battery cells in a same orientation and arranged in the cell holder (Itoi, Figs. 9 and 12-15, [0087]-[0089], e.g., in the cells 100, not only the bottom surfaces of the battery cases but also side surfaces and top surfaces thereof can serve as negative electrode terminals; as illustrated in FIG. 9, the positive electrode bus bar 83 and the negative electrode bus bar 81 connecting the positive electrodes and the negative electrodes of the cells 100 in parallel are in contact with the battery cases with the insulating plate 82 interposed between of the battery case and the bus bars 83 and 81 at the side of the positive electrode terminals of the cells 100; the positive electrode terminals 8 of the cells 100 are connected to the positive electrode bus bar 83 through positive electrode connection strips 84; when battery assemblies 300 in each of which cells 100 are connected in parallel are arranged to form a group of battery assemblies (see FIG. 13), these battery assemblies 300 can be easily connected in series using the connection groups 85).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a cell holder; a plurality of bus bars positioned at a first end of the cell holder; and a plurality of battery cells in a same orientation and arranged in the cell holder, for the purpose of providing a safe battery module (Itoi, [0008]).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9397376 in view of Itoi et al. (“Itoi”, US 20120164490 A1, disclosed in IDS).  Claim 1 of U.S. Patent No. 9397376 teaches the limitations of claim 1 except a cell holder; a plurality of bus bars positioned at a first end of the cell holder; and a plurality of battery cells in a same orientation and arranged in the cell holder.  
However, Itoi teaches a battery pack (Itoi, Title, Fig. 15, e.g., battery module) comprising: a cell holder (Itoi, Fig. 15, [0104], e.g., as illustrated in FIG. 15, the temperature adjustment unit 90 (which is being interpreted as cell holder) has holding portions 90a in which the cells 100 constituting the battery assembly group 400 are inserted to be held); a plurality of bus bars positioned at a first end of the cell holder (Itoi, Figs. 9, 13 and 15, [0088], e.g., as illustrated in FIG. 9, the positive electrode bus bar 83 and the negative electrode bus bar 81 connecting the positive electrodes and the negative electrodes of the cells 100 in parallel are in contact with the battery cases with the insulating plate 82 interposed between of the battery case and the bus bars 83 and 81 at the side of the positive electrode terminals of the cells 100); and a plurality of battery cells in a same orientation and arranged in the cell holder (Itoi, Figs. 9 and 12-15, [0087]-[0089], e.g., in the cells 100, not only the bottom surfaces of the battery cases but also side surfaces and top surfaces thereof can serve as negative electrode terminals; as illustrated in FIG. 9, the positive electrode bus bar 83 and the negative electrode bus bar 81 connecting the positive electrodes and the negative electrodes of the cells 100 in parallel are in contact with the battery cases with the insulating plate 82 interposed between of the battery case and the bus bars 83 and 81 at the side of the positive electrode terminals of the cells 100; the positive electrode terminals 8 of the cells 100 are connected to the positive electrode bus bar 83 through positive electrode connection strips 84; when battery assemblies 300 in each of which cells 100 are connected in parallel are arranged to form a group of battery assemblies (see FIG. 13), these battery assemblies 300 can be easily connected in series using the connection groups 85).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a cell holder; a plurality of bus bars positioned at a first end of the cell holder; and a plurality of battery cells in a same orientation and arranged in the cell holder, for the purpose of providing a safe battery module (Itoi, [0008]).

Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10637110 in view of Itoi et al. (“Itoi”, US 20120164490 A1, disclosed in IDS).  Claim 1 of U.S. Patent No. 10637110 teaches the limitations of claims 1 and 4 except a cell holder; a plurality of bus bars positioned at a first end of the cell holder; and a plurality of battery cells in a same orientation and arranged in the cell holder.  
However, Itoi teaches a battery pack (Itoi, Title, Fig. 15, e.g., battery module) comprising: a cell holder (Itoi, Fig. 15, [0104], e.g., as illustrated in FIG. 15, the temperature adjustment unit 90 (which is being interpreted as cell holder) has holding portions 90a in which the cells 100 constituting the battery assembly group 400 are inserted to be held); a plurality of bus bars positioned at a first end of the cell holder (Itoi, Figs. 9, 13 and 15, [0088], e.g., as illustrated in FIG. 9, the positive electrode bus bar 83 and the negative electrode bus bar 81 connecting the positive electrodes and the negative electrodes of the cells 100 in parallel are in contact with the battery cases with the insulating plate 82 interposed between of the battery case and the bus bars 83 and 81 at the side of the positive electrode terminals of the cells 100); and a plurality of battery cells in a same orientation and arranged in the cell holder (Itoi, Figs. 9 and 12-15, [0087]-[0089], e.g., in the cells 100, not only the bottom surfaces of the battery cases but also side surfaces and top surfaces thereof can serve as negative electrode terminals; as illustrated in FIG. 9, the positive electrode bus bar 83 and the negative electrode bus bar 81 connecting the positive electrodes and the negative electrodes of the cells 100 in parallel are in contact with the battery cases with the insulating plate 82 interposed between of the battery case and the bus bars 83 and 81 at the side of the positive electrode terminals of the cells 100; the positive electrode terminals 8 of the cells 100 are connected to the positive electrode bus bar 83 through positive electrode connection strips 84; when battery assemblies 300 in each of which cells 100 are connected in parallel are arranged to form a group of battery assemblies (see FIG. 13), these battery assemblies 300 can be easily connected in series using the connection groups 85).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a cell holder; a plurality of bus bars positioned at a first end of the cell holder; and a plurality of battery cells in a same orientation and arranged in the cell holder, for the purpose of providing a safe battery module (Itoi, [0008]).

Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/239,629 in view of Itoi et al. (“Itoi”, US 20120164490 A1, disclosed in IDS).  Claim 1 of copending Application No. 17/239,629 teaches the limitations of claims 1 and 4 except a plurality of bus bars positioned at a first end of the cell holder; and a plurality of battery cells in a same orientation and arranged in the cell holder.  
However, Itoi teaches a battery pack (Itoi, Title, Fig. 15, e.g., battery module) comprising: a cell holder (Itoi, Fig. 15, [0104], e.g., as illustrated in FIG. 15, the temperature adjustment unit 90 (which is being interpreted as cell holder) has holding portions 90a in which the cells 100 constituting the battery assembly group 400 are inserted to be held); a plurality of bus bars positioned at a first end of the cell holder (Itoi, Figs. 9, 13 and 15, [0088], e.g., as illustrated in FIG. 9, the positive electrode bus bar 83 and the negative electrode bus bar 81 connecting the positive electrodes and the negative electrodes of the cells 100 in parallel are in contact with the battery cases with the insulating plate 82 interposed between of the battery case and the bus bars 83 and 81 at the side of the positive electrode terminals of the cells 100); and a plurality of battery cells in a same orientation and arranged in the cell holder (Itoi, Figs. 9 and 12-15, [0087]-[0089], e.g., in the cells 100, not only the bottom surfaces of the battery cases but also side surfaces and top surfaces thereof can serve as negative electrode terminals; as illustrated in FIG. 9, the positive electrode bus bar 83 and the negative electrode bus bar 81 connecting the positive electrodes and the negative electrodes of the cells 100 in parallel are in contact with the battery cases with the insulating plate 82 interposed between of the battery case and the bus bars 83 and 81 at the side of the positive electrode terminals of the cells 100; the positive electrode terminals 8 of the cells 100 are connected to the positive electrode bus bar 83 through positive electrode connection strips 84; when battery assemblies 300 in each of which cells 100 are connected in parallel are arranged to form a group of battery assemblies (see FIG. 13), these battery assemblies 300 can be easily connected in series using the connection groups 85).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a plurality of bus bars positioned at a first end of the cell holder; and a plurality of battery cells in a same orientation and arranged in the cell holder, for the purpose of providing a safe battery module (Itoi, [0008]).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on First Week: M, T, Th 8-5; Second Week: M, T 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723